Name: COMMISSION REGULATION (EC) No 1425/95 of 23 June 1995 amending the export refunds on pigmeat
 Type: Regulation
 Subject Matter: animal product;  trade policy;  cooperation policy
 Date Published: nan

 No L 141 /22 | EN | Official Journal of the European Communities 24. 6 . 95 COMMISSION REGULATION (EC) No 1425/95 of 23 June 1995 amending the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular the second sentence of Article 15 (5) thereof, Whereas the export refunds on pigmeat were fixed by Commission Regulation (EC) No 1 361 /95 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EC) No 1361 /95 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2759/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 1361 /95 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 26 June 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 132, 16. 6 . 1995, p. 4. 24. 6 . 95 EN Official Journal of the European Communities No L 141 /23 ANNEX to the Commission Regulation of 23 June 1995 altering the export refunds on pigmeat (ECU/100 kg net weight) (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund Product code Destination of refund (') Amount of refund 0203 11 10 000 01 22,00 0203 12 11 100 01 22,00 0203 12 19 100 01 22,00 0203 19 11 100 01 22,00 0203 19 13 100 01 22,00 0203 19 15 100 01 14,00 0203 21 10 000 01 22,00 0203 22 11 100 01 22,00 0203 22 19 100 01 22,00 0203 29 11 100 01 22,00 0203 29 13 100 01 22,00 0203 29 15 100 01 14,00 0210 11 31 110 01 75,00 0210 11 31 910 01 75,00 0210 1219 100 01 18,00 0210 19 81 100 01 85,00 0210 19 81 300 01 66,00 1601 00 91 100 01 30,00 1601 00 99 100 01 18,00 1602 41 10 210 01 54,00 1602 42 10 210 01 42,00 1602 49 19 190 01 21,00 (') The destinations are as follows : 01 All third countries. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.